Citation Nr: 1632461	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  12-30 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1986 to January 1989, January 1991 to June 1991, and from May 2009 to May 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

VA granted the Veteran a total disability rating based on individual employability due to a service-connected disability in May 2016.  It was effective February 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In Correia v. McDonald, the United States Court of Appeals for Veterans Claims 
held that the final sentence of 38 C.F.R. § 4.59 requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Specifically, examinations should report all ranges of motion in terms of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion.   When VA examined the Veteran in 2011 and 2013, it did not conduct all required testing, so these examinations are inadequate.  Remand is warranted for a new examination.  

Additionally, at his Board hearing in May 2016, the Veteran suggested that the problem was not necessarily range of motion in his right ankle, but rather pain with crouching and with giving way.




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his right ankle disability and its impact on his ordinary activities of daily life and social and occupational functioning. 

Consistent with 38 C.F.R. § 4.59, the examiner must test both the disabled joint and its opposing joint, if possible, for active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, in addition to the results following repetitive motion testing.  If any of the range of motion testing described above is not possible, explain why.  Failure to do so will result in an examination report being found inadequate.

The examiner should also specifically address the Veteran's complaints of giving way in the right ankle and pain on crouching.

2. Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an appropriate time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




